369




             OFFICE   OF THE   AITORNEY    GENERAL   OF TEXAS

                                  AUSTIN




       ~ozmrable W. P. Ilsmas, Jr.
       gnanty Ancutor
       PJrW   QoantY
       a4Iutlptati,Teaa                    4-3089




: ..
youorabl+ W. P. Kerns, Jr. - page 2




    can the publidmr be cum&red of the peymmt
    of his serviceeJ, axxl aleo, hm 01111
                                        the eher-
    ifr and Motrict Clcrl;:  be assur& or their
    paysent?  (I) Can the County le&ly $ao~-
     antee       paytuent       of      publication                  eostet


          *Alec, +mther problem with which we
     are cmfronted le thlet About B sWMm
     ago, a nna#%r of out-Of-cOuM+y popfbrty
     owners were maed on dslinquent taxem,,th&r
     adilrasfiee
               be&n& unmnornrat th6 time, aml
     were oited by guiblit%tlon. Pefore )u&g8u3nt
     W&S taken,  sovGWI1 Gf .the owmrs Can13 in
     ani; paid the Tas Colieotor,  paying the tar-
     %a only, with n0 paymnt made for ooeta al-
     ms&y Lnourred ia aonneetion with th8 otite.
     (2)   Xe the tas oolloctar liable for 8u8h
     aoste,        hating       fa&lsd             to aolleot these at
     the tim         he emepted                    ptqment           for the taxes,
     Thll% the l&its R%r% p%nlungr




           fibuahn&ices     shall be pubU&ed in
     BOBIDnerplpapfar   puburrhea $5 the caunt~ al
     rrhiohthe pro rty IS lecratadoni3tiw n
     week for  tvo        oormtrautS.v3 weeks, the
     first  puhlioation    to be not lees than
     rourtean         (24)          a.wa      prior         to   the      flret
     day of the term 0f oeurt CO rhioh Peturn-
     ablo~ and the offiiiavit si tha e&tar or
     ~prblisher of the newspepor &%ag    tha
     datss of ptblicotion, to&&43r niti: a
     prknted copy offthe ootise as plbltehed,
     attach%& to such notiacr, shsll. coIIat%tUte
      sufflcdent             prod        of    due        publication                When
      returned        a ud     P iled         in     c o ttr t   l     ZIP    thW6      b e   ’   I
2onorablo 8. P. Kcrms,    Jr. - page 3




      6uc;1 insertion 2~4 be taxed for publishing
      ssid notice. If the pIbHoaticn    of mah
      notice can not be had for eunh See, then
      service uf tha notice herein p=wi&xl my
      be wde by pasting a copy at the Cowt-
      house dooi" of the county In which the cult
      is @8lld,l~~Such notJ.oet0 b% pst8d at
      lleost f’ourtoon (14) dap :ribr to the first
      day of the term of court to Which it is rs-
      t~urllabla.'

           iphi statute mk3s no expmoo     prfmiefon for
 liability for suoh publi&er*m fee.

          Aef'errhg to drti~le 7342 of the Ueviaed
Girl1 r)tatutem, a sinlilar if not idontlcal statute am
that above quoted, the Court Of cfv%l Appaals for the
2otenth Distriot has ezxicl:


           .Th.leastute gitcto ths county no
       authority to gay a uevsprqar t&3 fees
       tor tha gublloation of th% citation &XI
       tax 8Uit6 citing ua‘lmom aad non-real-
       d.ent oum~s, but podders that m       few
       may be taxed (erideritly as costs in the
       8u.a)8 Pn.2 the Co5d5&lsol.wrs~ Court A8
       given no authority to pay for the p&l%-
       oation of suah citations out of fuxula
       of t!m c#untF derived fron: any other
       SOUFOB." (N-vsFron     Eub . co. v . mt-
       ahiu8c?nC8untg, 45 8. PI. (2) 551, Iwlt
       of %rTor reflmd) *
           ThLs     quotiation
                             answers your first quet3tion.
           Your second questiaa should also be ana~erad
 in the ne6atioe.  men thou@ it should be hekl that ft
 was tlm ColleotoPte duty to aolleot tha oourt Costa at
 tha tima be roo&.wd  tit% peymfmt far the tens8 proper,
 nmertholess,  it doea not follow that thd,Colleator,
 would becom paremally fi&Zo for mch @oats. 'Wh%th%r
 the etato and oountg are entitled to oolleclt ooste, and
 if SO, hat costs, ronir&m to be deterz&md *n the pend-
 ing suits, if they are panU&ng, ervt if &dgm%nt has been
 rendered, then the judgwmt ltself has determinsd suoh
storable         W. P.   Horme,   Jr.   -   m&;e 4




g&air.   If suchtaspayere    are sdjwlgmlto      p3y such
Goats, they rrpPbe CG~h3GtGd   =ithGUt hiadrZillGG   W&&t-
goever by rewon  of the propayinent of the tam30 proper,
and the failure t0 pay th0 GO&S.

           XII this oonneGtioIl your isttcnt10n is Galled
to    SeCtiOns
             8 aad  9 Of btiCl0   734Bb (sUpi%)  eSpeOial-
l,y providing ftr the paymnt o? GoStS and espmmes
first out of the pPOOeOd8 of any eale at forecloSUre.

          Your letter iqaJlem,perhaps 8 further quea-
t&on with respect to tho collectionof officers'fee8
j,naoIlneotion with ouch tax sIltits.
                 drticle 73~33 of the Rerimul Clvll strtut&S
ymideer

               *In eaoh oaee ouch fees shell be
        tasod as GO&t8 ogoinst the lard to be
        sold uoder ju~nt      for t-66, srrtp
        pew out of the proce6ds of sole of
        0am after the taxes, penalty amd In-
        t8PeSt   due thereon are pe%d, and &n no
        ease ohall the state or county be
        l&able therefor,~ and hererlnthie qneotion find6
ite    anewer*